Citation Nr: 1129305	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-27 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable evaluation for right ear hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1966 to July 1968, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, August 2006 and June 2008 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In November 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to an initial compensable disability evaluation for right ear hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left ear hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for left ear hearing loss, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for left ear hearing loss.  Specifically, he maintains that that in-service weaponry noise exposure, to include from howitzer artillery, resulted in his current left ear hearing loss.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used in service medical records until November 1, 1967.  To facilitate a comparison of the data, the Board has converted the May 1966 service entry audiological evaluation findings from ASA to ISO (ANSI) units.  The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.  

At his May 1966 enlistment audiological examination, the Veteran pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
0 (10)
-
5 (0)
LEFT
-5 (10)
-5 (10)
5 (15)
-
0 (5)

Service treatment records do not reflect any complaints, treatment or diagnosis for any hearing impairment.  The Veteran's separation audiological examination, conducted in June 1968, reflects that audiological evaluation, in ISO/ANSI units, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
45
35
LEFT
15
15
15
25
15

A private January 2006 private audiological examination and opinion have been associated with the claims folder.  The private audiologist performed an audiological examination and diagnosed the Veteran as having bilateral hearing loss.  Based on the Veteran's account of post-service employment, the audiologist opined that his bilateral hearing loss was "most probably substantially, if not wholly, the result of such [post-service employment] exposures."  

The Veteran was provided a VA audiological examination in July 2006.  During examination, the Veteran reported progressively increasing hearing impairment symptoms, since his separation examination.  On authorized audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
80
75
LEFT
25
55
70
65
60

The average pure tone threshold in the Veteran's right ear was 80 decibels and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 84 in the left ear.  Citing normal audiological findings at the time of separation, the VA examiner opined that the Veteran's current left ear hearing loss was not likely related to military service; however, given the presence of right ear hearing loss at the time of separation, right ear hearing loss was likely related to military noise exposure.  

In connection with the Board's remand instructions, the Veteran was provided an April 2009 VA audiological examination.  He provided an account of in-service noise exposure, gradually increasing hearing impairment symptoms and of working in the railroad industry for approximately 38 years.  On authorized audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
75
80
80
LEFT
30
55
70
70
60

The average pure tone threshold in the Veteran's right ear was 80 decibels and 64 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 88 in the left ear.  Additionally, the VA examiner opined that the Veteran's current left ear hearing loss was not likely related to military service, given his normal hearing loss at the time of separation and his post-service employment in the railroad industry without ear protection.  

	Merits

Initially, the Board notes that the claims folder reflects the Veteran's competent and credible account of in-service noise exposure and hearing impairment symptoms, to include since separation, as detailed in numerous statements and his April 2005 claim for VA benefits.  The Board acknowledges that service treatment records do not reflect any in-service hearing impairment treatment(s) and/or complaints, but the Veteran is competent to provide an account of in-service noise exposure, as well as in- and post-service symptoms, because these matters are within lay observation (i.e. on-set, continuity, hearing impairment symptoms).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Further, the evidence of record tends to confirm his account of in-service noise exposure, to include records showing (I) his military occupational specialty and (II) his service in the Republic of Vietnam.  Additionally, the Veteran's June 1968 separation audiological examination reflects decreased left ear audiological acuity, as compared to his May 1966 enlistment audiological examination.  Therefore, while acknowledging his lengthy post-service employment in the railroad industry, the Board finds that the Veteran's account of in-service military noise exposure and left ear hearing impairment symptomatology, to include continuity since separation, to be competent, credible and highly probative.  See Buchanan, 451 F.3d at 1336-37 ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  Significantly, in the present matter, the only pertinent medical opinions of record are not adequate and are of little, if any, probative value.  The Board notes that the July 2006 VA examination opinion, tending to weigh against the claim, does not reflect adequate consideration of the Veteran's competent and credible account of in- and post-service hearing impairment symptomatology.  Further, the VA examiner's opinion improperly relies on the absence of corroborating in-service medical evidence and documented hearing impairment for VA purposes at the time of separation.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the VA examiner failed to address the documented decrease in the Veteran's left ear audiological acuity between his May 1966 enlistment audiological examination and his June 1968 separation audiological examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, the VA examiner's medical reasoning and analysis is not adequate, limiting the probative value of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Similarly, respective the January 2006 private audiological opinion and April 2009 VA examination opinion also do not reflect adequate consideration of the Veteran's account of symptomatology, to include in- and post-service, or address the noted decrease in left ear audiological acuity at the time of separation.  Dalton and Hensley.  Accordingly, the Board finds the medical reasoning and rationale for the January 2006 private audiological and April 2009 VA opinions to be, at best, incomplete.  Accordingly, the Board finds that the respective January 2006 private examination and April 2009 VA examination are of significantly diminished probative value.  See Nieves-Rodriguez v. Peake, supra.

The Board finds the Veteran's account in-service noise exposure and left ear hearing impairment symptomatology, to include continuity of symptomatology since separation, to provide the most probative evidence on the matter at hand.  Moreover, the medical evidence of record confirms the Veteran's current diagnosis with left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The Board further finds that the competent lay evidence of record sufficiently establishes that the Veteran's currently diagnosed left ear hearing loss had its onset in-service and related symptoms persisted since his separation from service.  See Davidson, supra.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted. 


ORDER

Service connection for left hear hearing loss is granted.  

REMAND

The Veteran seeks entitlement to an initial compensable evaluation for his hearing loss, which in light of the Board's action is now a bilateral disability, the evaluation of which the RO must consider in the first instance.  What is more, while he was provided multiple VA audiological examinations, the examination reports do not sufficiently comment on whether the Veteran experiences any functional effects as a result of his hearing impairment.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  For these reasons, the Board is without discretion and must remand the matters for additional VA examination.  

The Board observes that the Veteran receives regular VA hearing impairment treatment; however, pertinent records of his care, dated since September 2006, have not been associated with the claims folder.  Additionally, numerous private audiological treatment records have been associated with the claims folder, but no record dated after March 2006 is of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board is without discretion and the claims must be remanded.  

In light of Rice and Board's remand of the initial disability evaluation claim for hearing loss, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received for any service-connected disability since March 2006, to include from R. Gillespie, M.A., as well as the private Audiology and Hearing Aid Clinic and Waverly Family Medicine facilities.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

2.  The RO should obtain any pertinent, outstanding VA treatment and/or hospitalization records, dated since September 2006.  Any negative response should be in writing, and associated with the claims folder.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected disabilities and their impact on his ability to secure or follow a substantially gainful occupation.  In doing so, the examiner must identify all manifestations of the Veteran's diabetes mellitus and discuss the nature and severity of these conditions.  

In offering an opinion addressing whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, the examiner should note that his service-connected disability are:  (1) diabetes mellitus, type 2; (2) amputation of the right great toe; (3) diabetic retinopathy; and (4) bilateral hearing loss.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report.

5.  Then adjudicate the Veteran's claim for a higher rating for bilateral hearing loss.  Then, if not rendered moot, adjudicate entitlement to include a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


